DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 28 and August 18 of 2022 were filed after the mailing date of the application on January 28, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
4.	The disclosure is objected to because of the following informalities:  Applicant’s disclosure on p. 1 recites “copending Application Serial No. 16/888,781 filed May 31, 2020, which claims…” where it should instead recite “copending Application Serial No. 16/888,781 filed May 31, 2020, now U.S. Patent No. 11,270,493, which claims…”
Appropriate correction is required.
Claim Objections
5.	Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation "the GPU".  There is insufficient antecedent basis for this limitation in the claim.  Also, the claim does not recite what “GPU” stands for.  Appropriate correction is required.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,270,493 in view of Poole (US010748239B1).
8.	As per Claim 1, the limitations of patent Claims 1, 3, and 10 cover the limitations of Claim 1, as shown in the table below.
However, the patent claims do not recite adding the first draw call to both a merged control stream comprising draw calls from a previous render and a control stream for a current render.  However, Poole teaches after determining that there are no programming updates for the latter of consecutive draw calls, the latter draw call can utilize the same programming as the previous draw call (col. 5, lines 27-30).  When the new programming needs updating, it can search the cache to determine if there is any matching programming already in the cache.  If the new programming updates are similar to the programming already in the cache, then the new programming updates can be discarded, and it can utilize context reuse (col. 19, lines 4-14).  Thus, if the new draw call does not match the previous draw calls, then the new draw call is added.  If the new draw call matches a previous draw call, then that previous draw call is reused.  Thus, it is a merged control stream comprising draw calls from a previous render for the new draw calls that match the previous draw calls, and a control stream for a current render for the new draw calls that do not match the previous draw calls, and new draw calls are added to the merged control stream if the new draw calls do not match the previous draw calls.  Thus, Poole teaches adding the first draw call to both a merged control stream comprising draw calls from a previous render and a control stream for a current render.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claims to include adding the first draw call to both a merged control stream comprising draw calls from a previous render and a control stream for a current render because Poole suggests that if the new programming updates are similar to the programming already in the cache, then the programming can be reused, but if the new programming updates do not match the programming already in the cache, then the new programming updates need to be added (col. 19, lines 4-14).  
9.	As per Claims 2-17, these claims are covered by the limitations of patent Claims 2 and 4-18 respectively.  As per Claims 18-19, these claims are similar in scope to Claims 1 and 14 respectively, and therefore are rejected under the same rationale.  As per Claim 20, Claim 20 is similar in scope to Claim 14, and therefore is rejected under the same rationale.
17/587,008
Claim 1
2
3
4
5
6
7
8
9
10
11,270,493
Claims 1, 3, 10
2
4
5
6
7
8
9
10
11


17/587,008
11
12
13
14
15
16
17
18
19
20
11,270,493
12
13
14
15
16
17
18
1, 3, 10
15
15


17/587,008 (Claim 1)
11,270,493 (Claims 1, 3, and 10)
A method of rendering a scene in a graphics system, the method comprising:
A method of rendering a scene in a graphics system, the method comprising: (Claim 1)
identifying a first draw call within a current render;
identifying a first draw call within a current render; (Claim 1)
analysing at least a last shader in a series of shaders used by the first draw call to identify any buffers sampled by the last shader that are to be written by a previous render that has still to be sent for execution on the GPU and to determine whether the last shader samples from the identified buffers using screen space coordinates that correspond to a current fragment location; and
analysing at least a last shader in a series of shaders used by the first draw call to identify any buffers sampled by the last shader that are to be written by a previous render that has still to be sent for execution on a graphics processor (GPU) and to determine whether the last shader samples from the identified buffers using screen space coordinates that correspond to a current fragment location; and (Claim 1)
in response to determining that the last shader used by the first draw call does sample from the identified buffers using screen space coordinates that correspond to the current fragment location,
in response to determining that the last shader used by the first draw call does sample from the identified buffers using screen space coordinates that correspond to the current fragment location, (Claim 1)
adding the first draw call to both a merged control stream comprising draw calls from the previous render and a control stream for a current render;
adding the first draw call to data relating to the previous render (Claim 1)

taught by Poole
for a subsequent draw call in the current render, analysing at least a last shader in a series of shaders used by the subsequent draw call to identify any buffers sampled by the last shader that are to be written by a previous render that has still to be sent for execution on the GPU and to determine whether the last shader samples from the identified buffers using screen space coordinates that correspond to the current fragment location; and
for each subsequent draw call in the current render, analysing at least a last shader in a series of shaders used by the subsequent draw call to identify any buffers sampled by the last shader that are to be written by a previous render that has still to be sent for execution on the GPU and to determine whether the last shader samples from the identified buffers using screen space coordinates that correspond to the current fragment location; and (Claim 3)
in response to determining that the subsequent draw call does not sample from the identified buffers using screen space coordinates that correspond to the current fragment location, discarding the merged control stream.
in response to determining that the last shader used by any draw call of the current render does not sample from the identified buffers using screen space coordinates that correspond to the current fragment location, setting the merge parameter…to a value identifying the output data structure as not being a merge candidate (Claim 10)


Allowable Subject Matter
10.	Claims 1-20 are rejected under double patenting, but would be allowable if a terminal disclaimer is filed and Claim 1 is rewritten to overcome the objection discussed above.
The following is a statement of reasons for the indication of allowable subject matter:  
11.	The closest prior art (Tsung US 20160379336A1) teaches graphics-processing unit for tile-based rendering of a display area [0009].  When a checking model determines that a last thread of a current bin is equal to a first thread of a following bin, a merging module merges two threads.  For example, one object shown on a frame needs at least two lists for complete drawing the object, thus, the at least two lists are judged to be the same and are determined to be mergeable [0048].  The proposed thread-merging mechanism merges the threads, and the merged thread is processed [0049].  Tsung teaches each list corresponds to one draw call [0045].  Tsung teaches a shader code assembly of one thread and a shader of another thread [0027].  A list (draw call) has a series of threads [0042].  However, Tsung does not teach identifying any buffers sampled by the last shader that are to be written by the previous render that has still to be sent for execution on the GPU and to determine whether the last shader samples from the identified buffers using screen space coordinates that correspond to a current fragment location; and in response to the determining that the last shader used by the first draw call does sample from the identified buffers using screen space coordinates that correspond to the current fragment location, adding the first draw call to both a merged control stream comprising draw calls from the previous render and a control stream for a current render; for a subsequent draw call in the current render, analysing at least a last shader in a series of shaders used by the subsequent draw call to identify any buffers sampled by the last shader that are to be written by a previous render that has still to be sent for execution on the GPU and to determine whether the last shader samples from the identified buffers using screen space coordinates that correspond to the current fragment location; and in response to determining that the subsequent draw call does not sample from the identified buffers using screen space coordinates that correspond to the current fragment location, discarding the merged control stream.
12.	Another prior art (Brothers US 20160358307A1) teaches rendering of graphical images in which a graphics renderer and a compute shader is utilized [0002].  Brothers teaches analyzing API graphics renderer calls and compute shader calls [0021].  Brothers teaches the interleaved scheduling module 130 determines sets of interleaved tiled graphics renderer and compute shader operations on interdependent render targets to reduce external memory traffic by maintaining intermediate results of the interleaved operations in the on-chip memory 160 [0023].  Analysis can be applied to a case where the compute shader writes output to external memory and a graphics renderer loads the data from the external memory.  The compute shader and graphics renderer can be interleaved by recompiling the compute shader to output the data to the on-chip buffer [0041].  Brothers teaches scheduling the interleaved execution of each tile.  Output of a graphics renderer for a given tile is stored in on-chip memory 160 (or, e.g., other on chip storage such as a data register).  Data is immediately read back by a subsequent compute shader, eliminating the unnecessary external memory accesses [0036].  However, Brothers does not teach identifying any buffers sampled by the last shader that are to be written by the previous render that has still to be sent for execution on the GPU and to determine whether the last shader samples from the identified buffers using screen space coordinates that correspond to a current fragment location.
13.	Another prior art (Michail US 20100013854A1) teaches multi-sample buffers that run the pixel shader [0003]. Supersampling in the shaders to produce additional samples [0022].  However, Michail does not teach that the last shader samples from the identified buffers using screen space coordinates that correspond to a current fragment location.
14.	Another prior art (Nevraev US 20190005713A1) teaches deferred pass compute shader(s) 131 can store the subset of pixels having the deferred pass(es) applied in the same location within the screen-space tile (e.g., as determined from the coordinate buffer 129 [0067].  However, Nevraev does not disclose determining whether the last shader samples from the identified buffers using screen space coordinates that correspond to a current fragment location.  
15.	Another prior art (Poole US010748239B1) teaches after determining that there are no programming updates for the latter of consecutive draw calls, the latter draw call can utilize the same programming as the previous draw call (col. 5, lines 27-30).  When the new programming needs updating, it can search the cache to determine if there is any matching programming already in the cache.  If the new programming updates are similar to the programming already in the cache, then the new programming updates can be discarded, and it can utilize context reuse (col. 19, lines 4-14).  However, Poole does not teach identifying any buffers sampled by the last shader that are to be written by the previous render that has still to be sent for execution on the GPU and to determine whether the last shader samples from the identified buffers using screen space coordinates that correspond to a current fragment location; and in response to the determining that the last shader used by the first draw call does sample from the identified buffers using screen space coordinates that correspond to the current fragment location, adding the first draw call to both a merged control stream comprising draw calls from the previous render and a control stream for a current render; for a subsequent draw call in the current render, analysing at least a last shader in a series of shaders used by the subsequent draw call to identify any buffers sampled by the last shader that are to be written by a previous render that has still to be sent for execution on the GPU and to determine whether the last shader samples from the identified buffers using screen space coordinates that correspond to the current fragment location; and in response to determining that the subsequent draw call does not sample from the identified buffers using screen space coordinates that correspond to the current fragment location, discarding the merged control stream.
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Tsung (US 20160379336A1) teaches determining whether to merge the thread when computing vertex varyings of the vertexes [0004].
2.	Brothers (US 20160358307A1) teaches the compute shader and graphics renderer can be interleaved by recompiling the compute shader to output the data to the on-chip buffer [0041].
3.	Michail (US 20100013854A1) teaches multi-sample buffers that run the pixel shader [0003].
Nevraev (US 20190005713A1) teaches deferred pass compute shader(s) 131 can store the subset of pixels having the deferred pass(es) applied in the same location within the screen-space tile (e.g., as determined from the coordinate buffer 129 [0067].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611